DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. 2007/0045349 in view of Tada 6,422,425.
	Foster et al. disclose a dispensing pump as seen in Figure 1, which comprises a closure ring (32) with a shoulder (the radially inward portion forms the shoulder) and an opening through the shoulder as seen in Figure 1; a dispensing head (54) including a piston stem (56, 58) extending through the opening; an accumulator (12) engaged with the closure ring, the accumulator having a lower loading cone (36); an upper loading cone (74) comprising an upper loading cone extension (76) received in the piston stem; 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to provide Tada’s slotted tubular band between the dispensing head and the closure ring of Foster et al., in order to indicate that the pump and its associated elements have not been used. 
5.	Claims 3, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. 2007/0045349 in view of Tada 6,422,425 as applied to claims 1, 10 and 16 above, and further in view of Ophart et al. 8,071,933.
	Foster et al.-Tada in combination, have taught all the features of the claimed invention except that the slotted tubular band comprises a recyclable plastic material. Ophart et al. teach the use of a reservoir (12) being made of recyclable plastic material (col. 38, ll. 13-17).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the band of Foster et al. and Tada to be made of a recyclable plastic material as taught by Ophart et al., in order to provide a band that is made of a material that is easy to recycle after use.
6.	Claims 4-5, 12-13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. 2007/0045349 in view of Tada 6,422,425 as applied to claims 1, 10 and 16 above, and further in view of Miller et al. 2012/0175336.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the band of Foster et al. and Tada to be made of a fiber/paper material as taught by Miller et al., in order to provide a band that is made of a material that is easy to recycle.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FREDERICK C NICOLAS/           Primary Examiner, Art Unit 3754